Citation Nr: 1034158	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-01 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for peripheral neuropathy of the right upper 
extremity.  

2.  Whether new and material evidence has been received to reopen 
service connection for peripheral neuropathy of the left upper 
extremity.  

3.  Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right tibia and fibula.  

4.  Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right hip.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of January 2004 and February 2008 rating decisions of the 
St. Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

For an issue of new and material evidence, the Board notes that 
regardless of what the RO has done, the Board must address the 
question of whether new and material evidence has been received 
to reopen the claim, because the issue goes to the Board's 
jurisdiction to reach and adjudicate the underlying claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'd 8 Vet. App. 1 (1995).  In other words, the Board is 
required to first address whether new and material evidence has 
been received before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in May 2010.  A transcript of the hearing is associated 
with the claims file.  

The issue of an initial rating in excess of 10 percent for right 
hip arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.




FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the right 
upper extremity was denied by the RO in an April 1986 rating 
action.  The Veteran was notified of this action and of his 
appellate rights, but did not file a timely appeal.

2.  Since the April 1986 decision denying service connection for 
peripheral neuropathy of the right upper extremity, the 
additional evidence not previously considered is cumulative and 
does not relate to an unestablished fact of current disability 
that is necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

3.  Service connection for peripheral neuropathy of the left 
upper extremity was denied by the RO in an April 1986 rating 
action.  The Veteran was notified of this action and of his 
appellate rights, but did not file a timely appeal.

4.  Since the April 1986 decision denying service connection for 
peripheral neuropathy of the left upper extremity, the additional 
evidence not previously considered is cumulative and does not 
relate to an unestablished fact of current disability that is 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

5.  Throughout the increased rating period on appeal, the 
residuals of a fracture of the right tibia and fibula have been 
primarily manifested by pain in the area of the fracture on use 
of the right leg that begins with the right ankle, and more 
nearly approximates slight right ankle impairment.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the April 1986 
decision of the RO, which denied service connection for 
peripheral neuropathy of the right upper extremity, is not new 
and material; thus, the claim for service connection for this 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).

2.  The additional evidence received subsequent to the April 1986 
decision of the RO, which denied service connection for 
peripheral neuropathy of the left upper extremity, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).

3.  The criteria for a rating of 10 percent, but no more, for the 
residuals of a fracture of the right tibia and fibula have been 
met during the appeals period.  38 U.S.C.A.  §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (Code) 
5262 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  

VCAA notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to the initial adjudication 
of his claims.  A March 2003 letter provided notice in accordance 
with Kent, and also explained the evidence VA was responsible for 
providing and the evidence he was responsible for providing.  A 
May 2008 letter informed the Veteran of disability rating 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record.  

At the Board personal hearing in May 2010, the Veteran was 
further advised that he could submit as evidence various 
documents including medical articles that he was referencing, and 
these would be included in the record.  The Veteran was 
repeatedly invited to present relevant testimonial lay evidence 
about current symptoms that he experiences with the disabilities 
during the relevant rating period on appeal for the purpose of 
obtaining a higher rating.  In this case, the May 2010 Board 
personal hearing transcript reflects that the Board has fulfilled 
the hearing officer's duties to explain fully the issues to the 
Veteran and to point out evidence that may have been overlooked 
that could substantiate his claims.  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for a VA medical examination in connection with the 
claim for an increased rating for the service-connected residuals 
of a fracture of the tibia and fibula in May 2003 and July 2007.  
These examinations, taken together, are found to be adequate for 
rating purposes for this issue.  In this regard, it is noted that 
the examiners discussed the Veteran's history of injury and 
complaints, made clinical observations, and rendered opinions 
regarding the severity of the disability.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (finding that VA must provide an 
examination that is adequate for rating purposes).  The duty to 
assist by arranging for a VA examination or obtaining a medical 
opinion does not attach until a previously denied claim is 
reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran has not identified 
any evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims.

Reopening Service Connection for Upper Extremity Peripheral 
Neuropathy 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during a Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2009).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for ulnar neuropathy of each upper extremity 
was previously denied by the RO in an April 1986 rating decision 
on the basis that, while the Veteran had complaints of numbness 
of both upper extremities while using crutches after breaking his 
leg in the mid-1970s in service, a January 1986 VA examination 
report found that this was an acute disability that had resolved.  
The April 1986 rating decision found that there was no medical 
evidence showing that the Veteran currently had a disability of 
peripheral neuropathy of either upper extremity.  

The evidence of record at the time of the April 1986 rating 
decision denial of service connection for ulnar neuropathy of 
each upper extremity included the Veteran's STRs, the results of 
a November 1985 VA general examination, a January 1986 VA 
orthopedic examination report, and the Veteran's reported history 
of numbness of both arms while on crutches recovering from a 
fractured leg in 1974, and his reports of occasional numbness of 
both arms.  While the service treatment record did not show 
complaints or manifestations of numbness of either upper 
extremity during service, at a January 1986 orthopedic 
examination the Veteran gave a history of numbness in both upper 
extremities while using crutches after having sustained a right 
tibia/fibula fracture, and current complaints of occasional 
numbness of both arms.  The examiner rendered a diagnosis of 
ulnar neuropathy that had now "pretty much completely 
recovered."  

By letter issued in April 1986, the Veteran was notified of the 
April 1986 rating decision and of his appellate rights.  Because 
the Veteran did not appeal the April 1986 determination, it 
became a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103. 

In April 2003, the Veteran filed a claim to reopen service 
connection for upper extremity neuropathy.  In such cases where 
there is a prior final decision, it must first be determined 
whether or not new and material evidence has been received such 
that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; 
Manio v. Derwinski, 1 Vet. App. 140 (1991); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In support of the April 2003 application to reopen, the Veteran 
submitted a lay affidavit from his mother in which she attests to 
her observation of numbness in each of the Veteran's upper 
extremities while he was using crutches for a broken leg while 
stationed in Turkey.  She does not attest to any chronic symptoms 
in service, or post-service continuous symptoms, or current 
symptoms of upper extremity neuropathy.  Additional lay 
affidavits that have been submitted concern the Veteran's lower 
extremity disabilities, tibia/fibula fracture residuals, and 
right hip disability.  

During the May 2010 Board personal hearing before the undersigned 
in June 2010, the only testimony regarding peripheral neuropathy 
of the upper extremities was that he occasionally got numbness of 
both arms.  This is essentially the same complaints that were of 
record at the time of the 1986 rating decision denial of service 
connection, and still does not constitute evidence of current 
disability of the upper extremities.  

The Board finds that, since the April 1986 rating decision 
denying service connection for ulnar neuropathy of the upper 
extremities, the additional evidence not previously considered 
does not relate to an unestablished fact of nexus to service that 
is necessary to substantiate the claim for service connection.  
The affidavit from the Veteran's mother is new, but is not 
material in that she indicated that the Veteran had neuropathy of 
the upper extremities while using crutches following the right 
leg fractures during service, but she did not attest to chronic 
symptoms in service, or post-service continuous symptoms, or 
current symptoms of upper extremity neuropathy.  The additional 
testimony by the Veteran that he gets occasional numbness is 
duplicative of the complaints he reported in 1986 of occasional 
numbness of the arms, which was found upon testing not to be a 
disability.  There is still no competent evidence of current 
disability of peripheral neuropathy of the upper extremities.  In 
addition, to the extent that the Veteran went on to discuss 
cervical spine or neck problems in conjunction with this 
testimony, such evidence could not be material because it would 
only suggest a non-service-connected etiology of such symptoms of 
numbness of the upper extremities.  For these reasons, the Board 
finds that new and material evidence has not been received to 
reopen service connection for peripheral neuropathy of the upper 
extremities.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Increased Rating for Right Tibia/Fibula Fracture Residuals

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that "staged" ratings are appropriate for an increased 
rating claim where the factual findings show distinct time 
periods when the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to these 
appeals.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each piece 
of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claim.  

Service connection for the residuals of fractures of the right 
tibia and fibula was granted by an April 1986 rating decision of 
the RO.  A noncompensable (0 percent) rating was awarded at that 
time under the provisions of 38 C.F.R. § 4.71a, Code 5262.  

The Veteran essentially contends that his right leg disability is 
more disabling than a 0 percent rating.  He testified extensively 
at the Board hearing in May 2010 regarding the various ways that 
these injury residuals had impacted his activities of daily 
living, including significant pain on use of the leg.  

For impairment of the tibia and fibula, nonunion with loose 
motion requiring a brace, a 40 percent rating is warranted.  For 
malunion, with marked knee or ankle disability, a 30 percent 
rating is warranted.  Malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion with slight 
knee or ankle disability warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Code 5262.  

Service treatment records show that the Veteran sustained a 
fracture of the right tibia and fibula in a skiing accident in 
February 1974.  The record shows that he underwent surgery, with 
insertion of plating.  Follow-up evaluation by orthopedic surgery 
in July 1975 showed that the plate was holding up well and that 
there was no need for revision or evidence of any complication.  

An examination was conducted by VA in May 2003.  The Veteran's 
history of skiing accident, with fracture of the right distal 
tibia and fibula and surgery with fixation, was reviewed.  The 
Veteran stated that he had some soreness in that portion of the 
leg after a long walk, otherwise, he was doing well.  He 
complained of pain in the right hip, fullness in the ball of the 
foot, and some cramping of the great toe.  Examination of the 
scar revealed a scar extending from the anterior aspect of the 
medial malleolus to the mid shaft of the tibia of the anterior 
aspect.  This was nontender to palpation.  He had full range of 
motion in the ankle and knee.  There was no deformity.  High foot 
angle was symmetric to the other side.  The Veteran complained 
that he had believed that he had external rotation of the tibia.  
Static and dynamic measurements in rotation showed that there was 
an 11 degree external rotation of the right lower extremity 
versus the left.  X-ray studies of the right knee, right tibia, 
and right fibula revealed a plate to be in place over the distal 
tibia.  There were fractures that were well healed with the tibia 
being well aligned.  The impression was status post open 
reduction internal fixation (ORIF) of the right distal tibia and 
fibula.  

In July 2007, an overseas examination was conducted by a private 
physician in connection with the Veteran's application for 
increased rating.  At that time, the Veteran reported pain his 
right leg and hip every day.  Examination showed a longitudinal 
scar on the ventral aspect of the lower part of the leg.  The 
scar was healed with no sinuses or signs of infection.  There was 
a slight varus angulation of the leg.  There was no apparent 
swelling of the ankle; deformity of the foot; or muscle wasting 
of the leg, thigh or foot.  The ankle joint did not have any 
restriction of active or passive movement.  Range of motion of 
the knee joint was also normal.  Sensory examination and 
assessment of motor power revealed no abnormality in the right 
lower extremity.  X-ray studies showed a well healed fracture of 
the right distal tibia and fibula, with some varus malalignment 
(around 10 degrees of varus), and subsequent inclination of the 
ankle joint line.  There was; however, no ankle arthritis, talar 
collapse or signs of avascular necrosis, which correlated with 
the Veteran's clinical symptoms and signs.  

In support of his claim, the Veteran has submitted a number of 
medical articles regarding leg fractures and the subsequent 
development of knee, ankle, and hip disability, primarily the 
development of arthritis in these joints.  Additional articles 
relate to the proper measurement of leg length discrepancies and 
to the development of arthritis of the hip in runners.  Regarding 
the right hip, this is the subject of the remand portion of this 
decision, and will not be addressed here.  Regarding the 
development of arthritis in the knee or ankle, X-ray studies do 
not demonstrate arthritis in either the right ankle or knee 
joints.  There is no evidence of leg length discrepancy as a 
result of his service-connected disability of such severity that 
compensation should be awarded on this basis.  See 
38 C.F.R. § 4.71a, Code 5275.  

The Veteran gave extensive testimony before the undersigned at a 
hearing before the undersigned regarding the extent of his right 
leg disability.  His spouse also offered some relevant testimony 
on the symptoms of right leg disability.  He stated that he 
primarily had pain in the area of the fracture on use of the 
right leg that began in the right ankle.  In addition to the 
testimony regarding his disability offered by the Veteran and his 
spouse, he has also submitted photographic evidence of angular 
discrepancies between his right and left lower extremities.  The 
angulation of the right leg was documented on VA examination in 
May 2003, but this is not a specific criterion for evaluation of 
the Veteran's tibia/fibula fracture residuals.  

The record does not show any indication of right knee impairment 
as a result of the right tibia and fibula fracture.  As the 
Veteran testified at the Board personal hearing, he primarily has 
pain in the area of the fracture on use of the right leg that 
begins with the right ankle.  The Veteran specifically stated 
that he did not have tenderness of the surgical scar, nor is this 
demonstrated on VA examination.  With the resolution of 
reasonable doubt in the Veteran's favor, the Board finds that the 
tenderness of the right shin, which radiates to the right ankle, 
by analogy, more nearly approximates slight ankle impairment for 
which a 10 percent rating is warranted.  38 C.F.R. §§ 4.3, 4.7.  
No more than slight impairment is demonstrated, such that a 
rating in excess of 10 percent has not been shown to be warranted 
throughout the appeal period.  To this extent, the benefit is 
allowed.  


ORDER

New and material evidence not having been received, reopening of 
service connection for peripheral neuropathy of the right upper 
extremity is denied.  

New and material evidence not having been received, reopening of 
service connection for peripheral neuropathy of the left upper 
extremity is denied.  
 
An increased rating of 10 percent for the service-connected 
residuals of a fracture of the right tibia and fibula is granted.  


REMAND

By rating decision dated in February 2008, the RO granted service 
connection for right hip arthritis, initially rated 10 percent 
disabling.  The Veteran, in correspondence dated in June 2008, 
submitted a notice of disagreement to the evaluation.  A 
statement of the case on the propriety of this decision has not 
yet been issued.  Where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

At the May 2010 Board personal hearing, the Board conditionally 
accepted the Veteran's personal hearing testimony on the issue of 
initial rating in excess of 10 percent for arthritis of the right 
hip, subject to timely submission of a substantive appeal 
following the issuance of a statement of the case.  For this 
reason, the due process requirement for a Board personal hearing 
on appeal has already been completed, so no further Board hearing 
will be necessary on the issue of initial rating for right hip 
arthritis. 

Accordingly, the issue of the initial rating for the service 
connected right hip arthritis is REMANDED for the following 
action:

Issue a statement of the case on the issue 
of initial rating in excess of 10 percent 
for right hip arthritis, and inform the 
Veteran of his appeal rights.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


